708 N.W.2d 429 (2006)
474 Mich. 1025
VILLAGE OF HOLLY and Downtown Development Authority of the Village of Holly, Plaintiffs-Appellees,
v.
HOLLY TOWNSHIP and Holly Township Treasurer, Defendants-Appellants.
Docket Nos. 129430 & (59), COA No. 254379.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the motion to file brief amicus curiae is GRANTED. The application for leave to appeal the July 26, 2005 judgment of the Court of Appeals is considered and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.